Opinion by
Mr. Justice Mitchell,
The single question in both these appeals is ruled by Coover’s Appeal, 74 Pa. 143. The testator gave to his widow “the use of a one third interest ” in his estate, that is, not the income of one third but one third of the income of the whole. To ascertain and secure such third the whole estate had to be kept together. Such was undoubtedly the testator’s intention, and he provided for it by a trust. But outside of this provision for his widow, the whole beneficial enjoyment of his estate is given immediately to his children. The “ use of the remaining two thirds ” is to be divided among them, or their heirs, during the lifetime of the widow, “ to be paid yearly to their guardian, or on maturity to each one individually,” and on the death of the widow the “ property ” is to be divided equally among them. There is no interest or right, present or future,in any one else. The entire beneficial interest in property is the property itself, and when it is given but possession is postponed, courts of equity will look to the purpose of the postponement. The testator’s purpose is apparent. It is to preserve the property together under such control as to secure one third of the income to the widow. No one else is benefited in any way present or future by this provision, and there is no other purpose for it discernible in the will, or suggested by the testator’s circumstances. Even the frequent intent to keep the estate together during the minority of the children is wanting, for the distribution is to take place on the death of the widow without reference to the minority of any of the children. When therefore the testator’s only discoverable purpose failed or was superseded by the widow’s election to take against the will, the trust established only to serve that purpose became useless, and ended. In its effect on the testator’s scheme, the widow’s election was equivalent to her death, and the coming of the remainders into *590possession was accelerated precisely as in Coover’s Appeal. The case is even stronger than Coover’s, for in that there was room for doubt whether there were not contingent remainders with a claim for preservation. Here the remainders are vested, and the direction to pay to the lawful heirs is only in succession to deceased children, and inserted to prevent the implication of a lapse in case of death during the continuance of the life estate.
The argument that the words of the testator direct that the property shall not be divided until the widow’s death, cannot prevail, for if it proved anything it would prove too much. Id all such cases the letter of the will has to be set aside, because by change of circumstances adherence to the letter would defeat the real intent. If any intent were apparent which the letter of testator’s language could be seen to subserve, the letter would be adhered to. There is a presumption in its favor. But where the only intent to be gathered is one that makes literal compliance either repugnant or superfluous, the letter must give way. So it did in Coover’s Appeal, and so it must in this and all similar cases.
The minority of some of the heirs is immaterial. As already shown, the vesting in possession of the children is to be without reference to their minority. The trust is ended not because the beneficiaries are sui juris and desire it, but because the testator’s purpose in creating it is no longer subserved by its continuance.
We are therefore of opinion that upon the widow’s election to claim her right under the law, the other two thirds of the estate became immediately vested in possession in the children, and their shares of the fund now in controversy were payable to them and their guardian.
Decree reversed and record remitted for decree of distribution in accordance herewith.